Case 1:96-cr-00912-ERK Document 542 Filed 11/17/20 Page 1 of 4 PageID #: 4110




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                       NOT FOR PUBLICATION

United States of America                          MEMORANDUM & ORDER

                                                         96-cr-912 (ERK)

            – against –

Ted Davis



KORMAN, J.:

      Ted Davis was convicted in 1997 of conspiring to commit Hobbs Act robbery,

substantive Hobbs Act robberies, attempted Hobbs Act robberies, and two counts

under 18 U.S.C. § 924(c). Mr. Davis committed these crimes at the ages of 17 and

18. I sentenced Mr. Davis to a total of 435 months’ imprisonment based on the then-

mandatory Guideline range and the mandatory consecutive sentence of 300 months’

imprisonment for the two § 924(c) counts.

      In October 2019, Mr. Davis filed a motion for compassionate release under 18

U.S.C. § 3582(c)(1)(A)(i), which provides that:

      the court, upon motion of the Director of the Bureau of Prisons, or upon
      motion of the defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the Bureau of Prisons to bring a
      motion on the defendant’s behalf or the lapse of 30 days from the receipt of
      such a request by the warden of the defendant’s facility, whichever is earlier,
      may reduce the term of imprisonment (and may impose a term of probation
      or supervised release with or without conditions that does not exceed the
      unserved portion of the original term of imprisonment), after considering the

                                            1
Case 1:96-cr-00912-ERK Document 542 Filed 11/17/20 Page 2 of 4 PageID #: 4111




      factors set forth in section 3553(a) to the extent that they are applicable, if it
      finds that—extraordinary and compelling reasons warrant such a reduction[.]

      The U.S. Attorney argued that Mr. Davis failed to exhaust his administrative

remedies because, although he submitted a request to the warden to bring a motion

on his behalf, the warden had responded within 30 days and Mr. Davis did not then

complete all administrative appeals within the Bureau of Prisons. Mr. Davis, on the

other hand, argued that because 30 days had passed since he made his initial request

to the warden, he satisfied the statute’s exhaustion requirement.

      I initially agreed with the U.S. Attorney and denied Mr. Davis’s motion for

failure to exhaust, reasoning that Congress likely did not intend to “allow a defendant

to short-circuit the Bureau of Prisons administrative procedures simply by waiting

30 days after filing his request” when the warden had timely responded to a

defendant’s request. Order dated Apr. 14, 2020 (quoting United States v. Miller,

2020 WL 113349, at *2 (D. Idaho Jan. 8, 2020)). I adhered to that view following

Mr. Davis’s motion for reconsideration, noting that under his reading, “an inmate

would never have a reason to exhaust his administrative remedies, since he could

simply make a motion in the district court after waiting for 30 days following his

submission of his request to the warden.” United States v. Davis, 2020 WL 2522079,

at *2 (E.D.N.Y. May 18, 2020). Mr. Davis appealed these orders to the Court of

Appeals.




                                          2
Case 1:96-cr-00912-ERK Document 542 Filed 11/17/20 Page 3 of 4 PageID #: 4112




      While that appeal was pending, I learned from the Probation Department that

the Bureau of Prisons had embraced the position on exhaustion advanced by Mr.

Davis. The Chief Probation Officer spoke with senior officials in the Bureau of

Prisons’ Office of the General Counsel and informed me of the following in an email:

      [T]he BOP’s position is that the First Step Act provides that once an inmate
      files a motion for compassionate release/reduction in sentence with the
      warden of his facility, if the inmate does not receive a final agency decision
      within 30 days (no matter where in the administrative process his/her motion
      may be), the administrative process would be effectively deemed exhausted
      and the inmate would be entitled to petition the district court for
      compassionate release/reduction in sentence. In short, the BOP OGC deems
      the administrative process exhausted no later than 30 days after the movant
      brings his petition to the Warden of the facility in which he is housed, no
      matter what the stage of the proceedings are on the 30th day.

ECF No. 522. I then advised the Court of Appeals that, if it were to remand Mr.

Davis’s appeal, I would vacate my order denying reconsideration and grant it, “based

on what now appears to me to be the policy of the Bureau of Prisons, consistent with

the language of 18 U.S.C. § 3582(c)(1)(A), adopting Mr. Davis’s position with

respect to the issue raised on appeal.” Order dated Aug. 20, 2020. Although the

U.S. Attorney’s arguments on exhaustion were colorable, forcing a defendant to

exhaust all administrative appeals with the Bureau of Prisons, even if it will take

more than 30 days, serves no purpose when the Bureau of Prisons itself does not

view that as a precondition to filing a motion in federal court. On the Bureau’s view,

there is no incentive for it to process administrative appeals in a timely fashion or to

compile an administrative record for courts to review. It can simply do nothing with

                                           3
Case 1:96-cr-00912-ERK Document 542 Filed 11/17/20 Page 4 of 4 PageID #: 4113




the knowledge that the prisoner can bring his own motion after 30 days. There is no

sense to enforcing a gatekeeping requirement that the gatekeeper actively disclaims.

Cf. Woodford v. Ngo, 548 U.S. 81, 94–95 (2006).

      After the Court of Appeals remanded the case, I held oral argument during

which I granted Mr. Davis’s motion to reduce his sentence to time served for the

reasons stated on the record. Most significantly, the sentence I had been forced to

impose was inordinately lengthy, particularly when taking into account Mr. Davis’s

youth at the time of his crimes, his relative lack of culpability compared to his co-

defendants, and his post-offense rehabilitation. See United States v. Brooker, 976

F.3d 228, 237–38 (2d Cir. 2020); United States v. Haynes, 456 F. Supp. 3d 496, 514–

16 (E.D.N.Y. 2020); United States v. Ellerby, 95-cr-77 (CBA), ECF No. 172 at 5–7

(E.D.N.Y. Apr. 29, 2020).

      For these reasons, I vacated my order and prior opinion and granted Mr.

Davis’s motion for compassionate release.


                                                    SO ORDERED.

                                                    Edward R. Korman
Brooklyn, New York                                  Edward R. Korman
November 17, 2020                                   United States District Judge




                                         4
